In re Steiner, David, M.D.; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA96-0830; Parish of Beauregard, 36th Judicial District Court, No. C-94-273.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court dismissing plaintiff’s case is reinstated.
CALOGERO, C.J., would grant and docket and have a studied authored opinion; thus dissents from the summary disposition which results in disposition finally of plaintiffs case, in fact a dismissal with prejudice.
KIMBALL, J., would grant and docket.
LEMMON, J., not on panel.